Title: To George Washington from John Hancock, 6–7 January 1777
From: Hancock, John
To: Washington, George

 

Sir,
Baltimore Jany 6[-7]th 1777.

The enclosed Resolves, which I have the Honour of transmitting, call for your immediate Attention; and I am to request, you will take Measures in Pursuance thereof, as soon as possible. Genl Lee’s Situation seems to be extremely dangerous and critical; and from Genl Howe’s Behaviour to him, it is highly probable, he will be brought to a Trial for Desertion. Genl Lee, it is said, by Mr Eustace his Aid de Camp, having addressed two Letters to Genl Howe, recieved them both back again unopened, and enclosed under a Cover directed to Lieutenant Colo. Lee. I hope the Flag which Congress ordered to be sent to make Enquiry into the Manner in which he is treated, has been dispatched, and a Remonstrance in Consequence of it, should the Information you have recieved of his Treatment, have rendered that Step necessary.
You will please to propose an Exchange of the six Hessian Field officers for him, & at the same Time, make Enquiry whether the Report which Congress have heard of Mr Stockton’s being confined in a Common Jail by the Enemy, has any Truth in it, or not.
By a Letter which Congress yesterday recieved from Mr Morris we are informed, that Genl Cadwallader, with the Troops under him, had joined your Army—that the Enemy were at Trenton—that the two Armies were divided only by a Creek, and that a General Engagement was hourly expected. In the mean Time, Congress are infinitely anxious to hear the Event; and humbly hope, that Victory has declared in Favour of those, whose sacred Cause should inspire them with Ardour, on every solemn Appeal to that Being, who hateth all Injustice, Tyranny, and Oppression. I have the Honour to be, with every Sentiment of Esteem & Respect, Sir, your most obed. & very hble Servt

John Hancock Presidt


P.S. If the Desire of Congress to procure Genl Lee’s Exchange cannot be effected, and the Enemy, preferring the Gratification of Revenge to the Civility they owe their Hessian Auxiliaries, determine to keep or to abuse him, it will be very agreeable to Congress that their Determination, with the enclosed Resolve be made known to the Hessians as fully as possible. To secure Genl Lee as effectually as may be from personal Insult & Injury, Congress have come to the present Resolution; which you, Sir, are desired to convey to Genl Howe with all convenient Dispatch. It will be very agreeable to Congress that the Hessian Field Officer intended to be exchanged for Colo. Ethan Allen be sent to notify it to Genl Howe, taking his Parole to return in a fixt Time, if Colo.

Allen is not returned in his Place. It will fall within the Wish of Congress of Colo. Rohl, or one of the Hessian Officers, should be also sent with the Flag proposing the Exchange of Genl Lee; but the Propriety of it is submitted to you.
Jany 7[t]h. We have had an imperfect Acct of the Engagement at Trenton, and anxiously wait for further Particulars. It was in Hopes of recieving them that I detained the Express till this Morning.

